Nadeau, J.,
concurring specially. I concur in the judgment reversing the trial court’s decision because the landlord, AIMCO Properties, L.L.C. d/b/a Royal Crest Estates, concedes that the trial court erred when it ruled that the landlord did not have to serve a notice to quit upon the tenant, Kasha Dziewisz. The landlord argues that this error was harmless and, therefore, has the burden of proof on that issue. See Hodgdon v. Frisbie Mem. Hosp., 147 N.H. 286, 292 (2001). Our review is limited by the record provided by the appellant unless supplemented by the appellee. “An error is considered harmless if it is trivial, or formal, or merely academic, and was not prejudicial to the substantial rights of the party asserting it.” McIntire v. Lee, 149 N.H. 160, 167 (2003). Thus, in a civil case, we will not disturb the trial court’s judgment “where it appears that an error did not affect the outcome below, or where [we] can see from the entire record that no injury has been done.” Id. (quotation and brackets omitted). Because we have no transcript, we have no way of making this determination. Accordingly, I believe we have no choice but to reverse the trial court.
In light of the landlord’s concession, I would not reach the issue of whether, consistent with RSA 540:2, II (1997), the trial court could have awarded the landlord possession of the premises based upon its notice of intent not to renew the lease. Additionally, unlike the majority, I would hold that, in this case, the landlord’s notice met the requirements of RSA 540:2, II. Therefore, I concur only in the judgment
RSA 540:2, II provides, in pertinent part, that the “lessor or owner of restricted property may terminate any tenancy by giving to the tenant... a notice in writing to quit the premises in accordance with RSA 540:3 and 5, but only for one of the following reasons.” One of the reasons provided is “[o]ther good cause.” RSA 540:2,11(e). Other good cause “includes, but is not limited to, any legitimate business or economic reason.” RSA 540:2, V (1997).
The majority asserts that the mere expiration of the lease is not good cause. I disagree. I believe that the statutory language defining “[o]ther good cause” is broad enough to include terminating a tenancy at the expiration of the term of a written lease. The expiration of the term of a written lease, in my view, may, under appropriate circumstances, constitute a “legitimate business or economic reason” for terminating a tenancy. As we have no transcript of the trial court proceedings, I believe the majority is mistaken when it assumes that the landlord here could not prove any set of circumstances under which the expiration of the tenant’s lease could be a “legitimate business or economic reason” for terminating her tenancy.
*594The majority contends that, under its interpretation of RSA 540:2, II, a landlord “is not forced into a perpetual landlord-tenant relationship.” To the contrary, under the majority’s interpretation, a landlord with a lease of a specified term is obliged to continue the tenancy absent some other “good cause.” See Franklin Tower One, L.L.C. v. N.M., 725 A.2d 1104, 1110 (N.J. 1999). Under the majority’s interpretation, lease provisions purporting to limit the lease to a specified duration have no meaning. The effect of the majority’s interpretation “is to create a perpetual tenancy, virtually a life interest, in favor of a tenant of [restricted property] covered by [the statute].” J.M.J. Properties v. Khuzam, 839 A.2d 102, 106 (N.J. Super. Ct. App. Div. 2004) (quotations omitted). I do not believe that was the intent of RSA 540:2.
Although the amicus curiae relies upon precedent developed in the context of federally subsidized housing, I believe that its reliance is misplaced. We are not bound by cases interpreting the good cause requirements imposed upon owners of federally subsidized rental housing when interpreting RSA 540:2. Moreover, although the tenant argues that she receives assistance from the federal Section 8 housing program, she has failed to demonstrate that she preserved this claim for review on appeal. Thus, we treat this claim as waived on appeal. See Bean v. Red Oak Prop. Mgmt., 151 N.H. 248, 250 (2004).
For all of these reasons, respectfully, I concur only in the judgment.